          Case 3:19-cv-02552-VC Document 120 Filed 11/17/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 STATE OF CALIFORNIA BY AND
 THROUGH ATTORNEY GENERAL                           19-cv-02552-VC
 XAVIER BECERRA, et al.,
                Plaintiff,                          JUDGMENT
         v.

 ALEX M. AZAR, et al.,
                Defendant.

       Judgment is entered in accordance with the order granting summary judgment in favor of
the plaintiffs. See Dkt. No. 119. The Clerk of Court is directed to close the case.
       IT IS SO ORDERED.

Dated: November 17, 2020

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
